United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-3874
                      ___________________________

                                  Tyrone Ellis

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

  Nwannem Obi-Okoye, Doctor, Correct Care Solutions; Brett Butler, Doctor,
                       Correct Care Solutions

                   lllllllllllllllllllll Defendants - Appellees

             Johnathan Simmons, Doctor, Correct Care Solutions

                          lllllllllllllllllllll Defendant

  Geraldine Campbell, Advanced Practice Nurse, Correct Care Solutions; Aric
Simmons, Advanced Practice Nurse, Correct Care Solutions; Melissa Mansfield,
              Licensed Practical Nurse, Correct Care Solutions

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                           Submitted: May 12, 2017
                             Filed: May 22, 2017
                                [Unpublished]
                                ____________
Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Arkansas inmate Tyrone Ellis appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action, in which he alleged that
defendants were deliberately indifferent to his serious medical needs. Upon careful
de novo review, see Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014) (standard
of review), we conclude that summary judgment was proper because, as explained by
the district court, Ellis failed to show that his skin rash was “serious,” or that any
delay in treatment had a detrimental effect on his condition. See Fourte v. Faulkner
Cty., Ark., 746 F.3d 384, 387 (8th Cir. 2014); see also Jackson v. Riebold, 815 F.3d
1114, 1119-20 (8th Cir. 2016).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Beth
Deere, United States Magistrate Judge for the Eastern District of Arkansas.

                                         -2-